DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2022 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 – 23, 26, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al (US 2018/0249154, hereafter Chuang).
As per claim 16, Chaung discloses a decoding method, comprising:
decoder-derived motion information based on template matching according to an embodiment of the present invention, where an initial MV index is signalled to reduce the required computations), said first block being temporally predicted using a motion vector, said motion vector being predicted from a motion vector predictor obtained from a second block, said second block being temporally predicted from an area of a reference picture designated by a second motion vector, the second motion vector resulting from a refinement of a first motion vector decoded from the bitstream (¶ 67; A selected MV is derived using bilateral matching, template matching or both to refine an initial MV associated with the initial MV index in step 730), wherein the motion vector predictor is the first motion vector (¶ 54 – 58 and 67). 
As per claim 17, Chuang discloses the decoding method of claim 16, wherein the refinement of the first motion vector for obtaining the second motion vector uses a template, only a part of the template located inside a same parent hardware unit as the current block being used, a hardware unit being a portion of a picture such that all computations inside said portion are done independently of any other portion of said picture (¶ 54 – 58 and 67).
Regarding claim 18, arguments analogous to those presented for claim 16 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 17 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 16 are applicable for claim 20.
claim 21, arguments analogous to those presented for claim 17 are applicable for claim 21.
Regarding claim 22, arguments analogous to those presented for claim 16 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 17 are applicable for claim 23.
Regarding claim 26, arguments analogous to those presented for claim 16 are applicable for claim 26.
Regarding claim 27, arguments analogous to those presented for claim 20 are applicable for claim 27.
Regarding claim 29, arguments analogous to those presented for claim 22 are applicable for claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487